Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00522-CV

Dionisio G. TORRES d/b/a Torres Design & Construction, Torres Design & Construction, Inc.,
                                and Torres Construction,
                                       Appellant

                                               v.

                                      Leticia HAYNES,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2011CVF001094-D1
                         Honorable Jose A. Lopez, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED for further proceedings not inconsistent with this
opinion.

       It is ORDERED that the parties bear their own costs of this appeal.

       SIGNED February 19, 2014.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice